Citation Nr: 1042313	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1961 to November 1963.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which in part, denied the Veteran's service-connection 
claim for a bilateral hearing loss disability.  The Veteran 
disagreed with the RO's decision, and perfected an appeal as to 
that issue.  

Issue not on appeal

In the above-referenced July 2006 rating decision, the RO also 
denied the Veteran's service-connection claim for tinnitus.  The 
Veteran disagreed with this decision and initiated an appeal as 
to that issue.  During the course of the appeal, the RO granted 
the Veteran's claim.  See the March 2007 RO rating decision.  
Therefore, that matter has been resolved and is not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection]. 


FINDING OF FACT

The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
bilateral hearing loss disability and his military service.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active military service, and may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by two letters mailed in March 2006.  To the extent that the 
Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in March 2007.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA treatment 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include any other medical records, that could be obtained to 
substantiate the Veteran's service-connection claim.  The Board 
is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss claim.  The Veteran was provided with a VA 
audiological examination in February 2007.  The examination 
report reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted an 
appropriate audiological examination, and rendered appropriate 
diagnoses consistent with the other evidence of record.  The 
examination report included audiological testing of the Veteran, 
to include puretone threshold readings as well as speech 
recognition scores.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or opinions 
concerning the issue on appeal have been met.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and has not requested a personal hearing before the Board.  

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current hearing loss 
disability resulted from in-service acoustic trauma from rifle 
and mortar fire.  See the March 2007 Statement of Accredited 
Representative.  

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has 
bilateral hearing loss disability as defined by VA, which was 
diagnosed during the February 2007 VA audiometric evaluation.  
See the February 2007 VA examiner's report, page 4.  Hickson 
element (1) has therefore been satisfied as to both issues.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include any complaints of, treatment for, or diagnoses of 
hearing loss disability.  Indeed, the Veteran's September 1963 
separation examination report indicated a "normal" clinical 
evaluation of the Veteran's ears.  Audiometric test results taken 
upon separation and listed immediately below also did not show a 
hearing loss disability.  The Board observes that service 
department audiometric readings prior to October 31, 1967, must 
be converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As the 
Veteran's separation evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
-5
LEFT
10
10
5
X
-5

In addition to the Veteran's negative service treatment records, 
the Veteran himself noted on his September 1963 Report of Medical 
History that he had never had ear, nose or throat trouble.  See 
the Veteran's September 25, 1963 Report of Medical History.  
Accordingly, in-service disease is not demonstrated.  The Board 
adds that the Veteran's post-service treatment reports also do 
not include a diagnosis of sensorineural hearing loss disability 
within the one year presumptive period outlined in 38 C.F.R. § 
3.309(a).

Concerning in-service injury, the Veteran asserts that he was 
exposed to loud noises from firing rifles and mortars from tanks 
during his active duty service.  The Board finds no reason to 
doubt the Veteran's statements, as the evidence of record 
indicates that the Veteran was in fact a heavy weapons 
infantryman.                     See the Veteran's DD-214.  His 
service would likely have exposed him to acoustic trauma from 
weapons fire.  Moreover, the RO has already conceded that the 
Veteran experienced acoustic trauma during military service in a 
prior adjudication.  See the RO's March 2007 rating decision, 
awarding service connection for tinnitus.  As such, the Board 
finds that in-service injury to the ears is demonstrated.          
Hickson element (2), is therefore satisfied as well.  

Moving finally to crucial Hickson element (3), nexus or 
relationship, the February 2007 VA examiner opined after review 
of the Veteran's claims file and upon examination of the 
Veteran's ears, that the Veteran's bilateral hearing loss 
disability "is not caused by or aggravated by noise exposure 
while in the military."  The VA examiner supported his 
conclusion by noting that although the Veteran had significant 
noise exposure during service, there was no progression in the 
Veteran's hearing thresholds from enlistment to separation.  
Additionally, the examiner also explained that "[s]ince the 
damage from noise exposure occurs at the time of the exposure, a 
normal audiogram subsequent to the noise exposure would verify 
that the hearing recovered without a permanent threshold shift."  
Finally, the examiner opined that "aging and health conditions 
since military service are likely contributing factors in the 
Veteran's hearing loss . . . ."  See the February 2007 VA 
examiner's report, page 4.  

The Veteran's representative correctly asserts that the Veteran 
does not have to show hearing loss at the time of separation of 
active duty to be awarded service-connection for hearing loss, 
citing Hensley v. Brown, 5 Vet. App. 155 (1993).       See the 
March 27, 2007 Statement of Accredited Representative.  Indeed, 
under Hensley, a claimant may establish direct service connection 
for a hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that the 
current hearing loss disability is causally related to injury or 
disease suffered in service.  Crucially however, the Court in 
Hensley in no way held that service connection must be granted in 
the event of in-service noise exposure and a current hearing loss 
disability.  Rather, the Court has clearly indicated that, a 
medical opinion must be obtained in those circumstances.           
See Charles v. Principi, 16 Vet. App. 370 (2002).  

In that regard, the VA obtained a medical nexus opinion from the 
February 2007 VA examiner, the findings of whom are consistent 
with the remainder of the evidence of record.  The Veteran in 
fact had no hearing complaints in service.  Moreover, the VA 
examiner based his professional opinion on the record as a whole 
[not just the Veteran's negative separation examination report], 
to include the Veteran's service treatment records, the Veteran's 
overall health, and his own medical expertise.  The examiner 
cited to specific aspects of the record and provided clinical 
rationale in support of his conclusions.  Crucially, there is no 
medical opinion of record contrary to that of the February 2007 
VA examiner.  

The Board accordingly finds the February 2007 VA examiner's 
evaluation highly probative.  The Veteran has been afforded ample 
opportunity to present medical evidence to the contrary in 
support of his claim.  He has failed to do so.                See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Although the Veteran did in fact assert that he experienced 
tinnitus continuously since service at the February 2007 VA 
examination, the evidence of record does not demonstrate as much.  
In this regard, the Board observes that the record contains 
conflicting evidence regarding the onset of the Veteran's trouble 
hearing.  The Veteran's service treatment records and service 
separation examination are silent for any complaint, treatment, 
or diagnosis of any hearing problems.  However, on his March 2006 
claim for VA benefits, the Veteran reported that his difficultly 
hearing began in 1962.  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Unlike tinnitus, which is wholly subjective in nature, the 
question of whether the Veteran's sensorineural hearing loss 
disability was caused or aggravated by his active duty service 
requires opinions from persons with medical expertise, as the 
answer cannot be ascertained through lay observation alone absent 
a finding of continuity of symptomatology.  While the Veteran is 
competent to report difficulty hearing, both past and present, he 
is not competent to provide an opinion as to the testimony 
regarding the etiology of his hearing or the date of onset of a 
disabling level of hearing loss under pertinent VA rating 
criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 
(Fed. Cir. 2007) ("Sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of 
cancer.").  Because hearing loss for VA purpose is not diagnosed 
by unique and readily identifiable features, it does not involve 
a simple identification that a layperson is competent to make.  

Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology or onset of his hearing loss disability are 
found to lack competency.  Accordingly, the lay opinions 
attributing the Veteran's hearing loss disabiltiy to his active 
duty service do not constitute competent medical evidence and 
lack probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board has placed greater probative value 
on the opinion reached by the VA examiner who concluded that 
there was no link between service and the Veteran's hearing loss 
disability. 

With regard to the Veteran's assertion of a continuity of 
symptomatology since service, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the Veteran's reported history of continued 
symptoms since active service is inconsistent with the other 
evidence of record.  Indeed, his assertions of in-service 
incurrence are inconsistent with the history he provided to 
service examiners at his separation from service, during which 
time he denied any trouble with his ears and audiometric testing 
did not reveal any hearing loss.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran).  The first 
objective evidence of any hearing loss after service is contained 
in the Feburary 2007 VA examination report, more than 40 years 
after service separation.  

The Veteran's absence of hearing loss complaints [both in-service 
and for decades after his separation] also weighs against a 
finding of continuity.          See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

Finally, as was discussed above, the medical evidence of record 
is against a finding that the Veteran's current sensorineural 
hearing loss disability is at all related to his military 
service.  As described above, the February 2007 VA examiner 
pertinently opined to the contrary.  

Thus, no evidence of record, lay or medical, supports a finding 
of continuity of hearing loss symptomatology since the Veteran's 
separation from service in 1963.  

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for a 
bilateral hearing loss disability fails on this basis alone.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  As the 
evidence preponderates against the claim the benefit- of-the-
doubt rule is not for application.


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral hearing loss disability is 
denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


